Exhibit 10.1

VOTING AGREEMENT

Each of the undersigned directors of Founders Financial Corporation (the
“Company”) hereby agrees in his or her individual capacity as a shareholder to
vote his or her shares of Company Common Stock that are registered in his or her
personal name (and agrees to use his or her reasonable efforts to cause all
additional shares of Company Common Stock owned jointly by him or her with any
other person or by his or her spouse or over which he or she has voting
influence or control to be voted) in favor of approval of the Agreement and Plan
of Merger by and between Old National Bancorp (“Purchaser”) and Company, dated
July 25, 2014 (the “Agreement”). In addition, each of the undersigned directors
hereby agrees not to make any transfers of shares of Company Common Stock with
the purpose of avoiding his or her agreements set forth in the preceding
sentence and agrees to cause any transferee of such shares to abide by the terms
of this Voting Agreement. Each of the undersigned is entering into this Voting
Agreement solely in his or her capacity as an individual shareholder and,
notwithstanding anything to the contrary in this Voting Agreement, nothing in
this Voting Agreement is intended or shall be construed to require any of the
undersigned, (i) in his or her capacity as a director of Company or (ii) in his
or her capacity as a trustee, personal representative or other fiduciary
capacity, to act or fail to act in accordance with his or her duties in such
director or fiduciary capacity. This Agreement is an individual agreement of
each undersigned director with Purchaser and is not an agreement among the
undersigned directors. Furthermore, none of the undersigned makes any agreement
or understanding herein in his or her capacity as a director of Company.
Notwithstanding any contrary provision herein, this Voting Agreement shall be
effective from the date hereof and shall terminate and be of no further force
and effect upon the earliest of (a) the approval of the Agreement by the
shareholders of Company; (b) the termination of the Agreement in accordance with
its terms; or (c) upon a Company Adverse Recommendation Change (as defined in
the Agreement). This Voting Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument.

Dated this 25th day of July, 2014.

 

/s/ Laurie F. Beard

    

/s/ Charles D. Bukrey, M.D.

Laurie F. Beard      Charles D. Bukrey, M.D.

/s/ Gregory S. Conway

    

/s/ Mark Crane

Gregory S. Conway      Mark Crane

/s/ Jeanne A. Englehart

    

/s/ William G. Kozak, P.E.

Jeanne A. Englehart      William G. Kozak, P.E.

/s/ Gary P. Malburg

    

/s/ James T. Polonczyk

Gary P. Malburg      James T. Polonczyk

/s/ Brent D. Rector

    

/s/ Brent L. Slay

Brent D. Rector      Brent L. Slay

/s/ Karen B. Wolf

     Karen B. Wolf     